Citation Nr: 1824898	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  12-24 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The October 2013 rating decision denied, in pertinent part, entitlement to service connection for injuries to the neck and the back.  This decision was confirmed and continued in a December 2013 rating decision, which noted that these issues were the subject of a prior, final denial.  In the December 2013 rating decision, the RO specified that the Veteran had not satisfied the threshold requirement of submitting new and material evidence in order to reopen the claims and allow for their consideration on the merits.  A notice of disagreement was received in April 2014, and a statement of the case was issued in May 2015.

As noted by the undersigned at the Veteran's June 2016 Board hearing, the Veteran did not submit a VA Form 9, Appeal to Board of Veterans Appeals, within 60 days of the issuance of the May 2015 statement of the case to perfect an appeal on the back and neck claims.  He did, however, submit a private physician's letter that contains an etiology opinion concerning those two claims.  This letter, dated in August 2012, was submitted by the Veteran in June 2015, making it timely for purposes of perfecting an appeal of those claims.  The Board accepted the June 2015 submission in lieu of a VA Form 9, and considered the back and neck claims to have been perfected for appeal.

In September 2016, the Board reopened the Veteran's claims for entitlement to service connection for back and neck conditions and remanded for further development and a VA examination.  A supplemental statement of case was issued in January 2018.  The matter has now returned to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1. The current low back disability was not manifested during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

2. The current neck disability was not manifested during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1. Service connection for a low back disability is not established.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. Service connection for a neck disability is not established.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by a showing of evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.310; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).
Factual Background and Analysis

The Veteran's DD Form 214 lists his military occupational specialty (MOS) as light weapons infantryman and notes that he earned a parachutist badge.

The Veteran's service treatment records reflect that his spine was found to be clinically normal when examined at his December 1961 enlistment examination and his November 1964 separation examination.  He expressly denied any history of, or current, arthritis or rheumatism or bone, joint, or other deformity on his December 1961 enlistment and November 1964 separation medical history reports.  The separation medical history report notes that the Veteran "denies all medical history."  Otherwise, service treatment records reflect that the Veteran never complained of, or sought treatment for symptoms associated with a back or neck disability.

On his original service connection claim dated in April 1993, the Veteran noted that his knees began bothering him in October 1964, and that his "back problem [began] at time of knee [problems] and continuous jumping."  He reported that he first sought treatment for his back at the Field Hospital Training in the main base at Fort Benning.  In an April 1993 written statement, the Veteran reported that he "was running and fell and slammed both knees against rock, causing problems with the knees and back with [continuous] jumping."  He reported he has had continuous problem with this disability since discharge.

A July 1993 VA general medical examination report notes that the Veteran has a history of bilateral knee and lower back injuries from the early 1960s.  A July 1993 VA joints examination report notes that the Veteran is status post fall in the military in 1964.  He reported he was running and tripped and fell.  He landed on both knees and complained of knee and back pain.  He was seen by a field doctor and sent back to duty.  He reported he did extensive work as a paratrooper.  A July 1993 radiology report notes an impression of unremarkable lumbar spine.  Following physical examination and x-rays, the examiner diagnosed lumbosacral strain.

A November 1993 VA medical record notes that the Veteran has mild lower back pain and decreased range of motion in the cervical spine.

A December 1993 radiology report notes an impression of focally severe degenerative disc disease, C5-6 and less so at C6-7.

A December 1993 VA medical record notes that the Veteran has chronic pain and cervical disc disease.  Another record from this month notes reports of diffuse pain and stiffness, significant foraminal encroachment and disc space narrowing at C5-C6, C6-C7, and lists an impression of probable cervical radiculopathy as well as calcific tendonitis.

A January 1994 VA medical record notes that the Veteran was seeking treatment for cervical radiculopathy.  A January 1994 VA medical record and electrograph (EMG) and nerve conduction study (NCS) report notes a conclusion of possible bilateral C7 radiculopathy.

A March 1994 VA medical record of an MRI of the lumbar and cervical spines notes an impression of right-sided hard disc at T12-L1 disc bulge, which is symmetric at L4-5 which in association with ligamentum flavum hypertrophy and facetal hypertrophy is causing significant canal narrowing.  In the cervical spine, there is hard disc at the C5-6 level on the left causing both central and left intervertebral neural foramen stenosis.  

Another March 1994 radiology report of the lumbosacral spine in flexion/extension notes that there appears to be minimal anterior wedging of L1 and L2.  There was minimal loss of intervertebral disc height at this level.  No significant degenerative changes or instability was noted.  No pseudoarthritis was identified.  No significant degenerative changes or instability was noted.

An April 1994 myelogram/computed tomography of the cervical spine notes an impression of large left paracentral osteophyte compression of the cord at C5-6 level extending downward into the C6 region.  It also notes an impression of neural foraminal stenosis on the left at the C5-6 level due to osteophyte.  It also notes bilateral neural foraminal narrowing at C6-7, also due to osteophyte, and that the canal was patent at that region.

In a May 1994 statement, the Veteran noted that he believes his back was greatly aggravated by service, including "jumps from the aircraft ... running, falling, climbing, fighting, carrying huge loads of equipment, running up hills time after time and the use of various weapons." 

A July 1996 rehabilitation medicine evaluation report notes that the Veteran reported multiple accidents.  First, he was hit in the back by a motor vehicle when he was a child.  Second, in 1964, he had a parachuting injury when a cord wrapped around his neck.  Third, in 1964, he fell and hit his knees.  Fourth, he was hit in the head by a pipe in 1983, and his neck snapped backwards.  The report contains a summary of the Veteran's medical records and the results of examination.  It lists rehabilitation medicine impressions of herniated disc, cervical spine, with underlying degenerative disc disease and stenosis at C5-6 and C6-7, and of herniated disc at L4-5 with probable left L5 radiculopathy.

A December 1996 rehabilitation medical record notes diagnoses of cervical spondylosis without myelopathy, lumbar spondylosis without myelopathy.

In a March 1997 statement, the Veteran's father reported that, since the time of Army enlistment and upon separation from the Army, the Veteran has had continuous pain in his knees and back resulting from his injuries in the Army.

April 2004 MRI reports from his private chiropractor note that the Veteran has a history of chronic low back pain, bilateral lower extremity discomfort, and bilateral upper extremity radiculopathy "since trauma in 1984." 

A September 2008 chiropractor record notes that the Veteran was having neck and low back pain that began over the last weekend of August 2008.  He had injured himself when doing extra yard work.

An April 2009 chiropractor record notes that the Veteran has neck pain that "has been going on for years from an unknown cause."

A September 2009 operative report reflects that the Veteran underwent an operation on his cervical spine.  Post-operative diagnoses were severe cervical spondylosis with radiculopathy clinically, correlated to abnormal magnetic resonance imaging and CT findings noted at C5-6 and C6-7; discogenic pain C5-6 and C6-7; radiculopathy clinically correlated to the levels of C5-6 and C6-7; and disc degeneration noted at C5-6 C6-7.

A November 2009 chiropractor record notes that the Veteran has chronic neck and low back pain that has been ongoing for several years.  It was noted that "[t]his is a chronic condition.  He has been involved in several accidents over the years."

Multiple records from the Veteran's chiropractor note that the Veteran injured his neck and low back raking leaves in April 2010.

A December 2010 chiropractor record notes that the Veteran has been experiencing symptoms of the left cervical region at the upper cervical area over the past 10 years.

VA treatment records dated August 2010 through November 2011 show the Veteran experienced low back pain that radiated down to both his legs and chronic neck pain.  A VA pain consult in December 2010 shows the Veteran had a longstanding history of cervical and low back pain and muscle spasm-like pain in his neck.  The Veteran denied any one cause other than injuries during military service.

A March 2011 record notes that the Veteran suffered a slip and fall injury earlier that month.  A November 2011 private record notes that the Veteran aggravated his neck and low back when helping to lift a small recliner.  A May 2012 record notes that the Veteran injured his neck and back when raking leaves in March 2012.

An August 2012 etiology opinion from a private chiropractor who had treated the Veteran for over 25 years has been associated with the claims file.  He noted that the Veteran has been examined regularly through the years and described the Veteran's present disability level.  He opined "that most, if not all, of his present complaints are the direct result of his military background."  He noted that the Veteran "regularly parachuted from planes in Okinawa during the 1960's."  He described an incident in which, during a parachute jump, the Veteran's "neck became entangled in another soldier's parachute cords.  As he fell his neck was whiplashed repeatedly.  When the cords finally disengaged, his strapped on helmet (head gear) was pulled from his neck."  He concluded that, "[t]his one event, given time, more likely than not, resulted in the severe neck and back difficulty of present day." 

An August 2013 VA examination report notes that the Veteran reported that he injured his neck and back on a night jump in 1964.  He reported his neck and low back pain have progressively worsened since his initial injury.  He reported that, in 2003, he underwent a lumbar laminectomy and, in 2009, a cervical spine fusion.  He currently takes methadone and Lortab daily for constant moderate neck and back pain.  The August 2013 VA examination report notes that the Veteran has diagnoses of degenerative disc disease lumbar spine status post laminectomy and degenerative disc disease of the cervical spine status post fusion.  The diagnosis date of both of these disabilities is listed as "active duty per Veteran."

Following review of the record and physical examination of the Veteran, the examiner opined that the Veteran's current low back and neck disabilities are less likely as not caused by or a result of an in-service event.  As a rationale, the examiner noted that the Veteran's service treatment records are completely silent for any mention of a neck or back condition.  The Veteran's November 1964 separation physical is completely silent for any mention of a neck or back condition.  There was no objective evidence of a neck or back condition in the medical records until 1994, which is 30 years after service.  It was noted that the Veteran reported that, following discharge from service, he planted trees, worked construction, and restored houses.  His history of injury post-service is unknown.

In April 2014, VA treatment records show the Veteran experienced sharp, stabbing pain beginning form his mid back and radiating through his shoulder.  At a pain consultation, the Veteran stated the pain in his neck began 15 years previously after he was hit in the head with a pipe.  See April 2014 VA Treatment Records.

At a subsequent pain consultation in August 2014, the Veteran related that his symptoms began in 1964 due to an injury while parachuting.

VA treatment records show the Veteran was followed up for back and neck pain in January 2016.  In March 2016, the Veteran experienced intermittent sharpness on both side of his back.

An April 2016 VA treatment record stated the Veteran was managed for chronic neck and low back pain secondary to a failed neck and back surgery.

At his June 2016 Board hearing, the Veteran's wife testified that the Veteran has had constant neck and back pain ever since they met in 1972.  See Transcript of June 2016 Board Hearing at 12.  The Veteran testified that he was a paratrooper who jumped out of planes.  Id. at 11.  He related that upon one jump, another guy came to the back of him and grabbed him.  Id.  The guy grabbed the Veteran's neck and pulled the neck back as far as he could.  Id.  The two men hit the ground hard.  Id.  He stated doctors have told him that his neck and back problems are related to his military paratrooper job.  Id. at 13.  The Veteran stated he had cervical spine surgery in early 2000.  Id.

VA conducted a VA examination and completed a Disability Benefits Questionnaire in April 2017.  At that time, the Veteran related that in 1964, he and another jumper became entangled during a night jump which caused him to have a hard landing and injury to his neck and back from becoming entangled in the parachute cord.  See April 2017 VA examination.  The Veteran explained that he was given medicine and returned to full duty and stated he continued to have marked neck and back pain throughout the remainder of his military career.  Id.  The VA examiner noted the Veteran was involved in the construction industry post-service and continued to have significant pain in 2002.  Id.  Following a review of the record, including the STRs and private treatment records, and physical examination, the examiner noted the Veteran had diagnoses of cervical strain, degenerative arthritis of the spine, and intervertebral disc syndrome.  Id.  The examiner diagnosed the Veteran with radiculopathy of the bilateral upper extremities.  Id.

The April 2017 examiner opined it was less likely than not the Veteran's back condition and neck condition were incurred or caused by the in-service injury, event, or illness.  The examiner explained the Veteran's military service records do not support the currently diagnosed condition is related to the Veteran's claimed back or neck conditions.  The Veteran's military service records are silent concerning any back pain or injuries.  His separation physical examination on November 18, 1964 is entirely silent concerning back problems or conditions as noted by both the Veteran and the examining physician.  The examiner further explained there are no records from the time of separation until 1994, during which time the Veteran was employed doing construction and home renovation.  Therefore, the examiner stated there is no direct relationship between the Veteran's military service and his current condition.  Since his post-service occupation would have placed equally, if not greater, stressors on his lumbar spine.

The VA examiner stated the Veteran's current neck or low back disability is not consistent with the general wear and tear that would be associated with his duties as a parachutist in service.  Additionally, he stated that the Veteran's current neck and low back disabilities are not consistent with the whiplash injury he described as having suffered in service since he would have had significant issues with his neck that would have been noted in his medical service records and in his separation.

Considering the back and neck claims, the record evidence shows that the Veteran has current diagnoses of cervical strain, degenerative arthritis of the spine and intervertebral disc syndrome (variously diagnosed as degenerative disc disease of the cervical spine, degenerative disc disease lumbar spine status post laminectomy, and lumbar spondylosis without myelopathy) as shown by private and VA medical reports.

The STRs are silent for any complaint or treatment of any neck and back ailment, and the Veteran's separation examination did not note any abnormalities of the neck and back.  Moreover, the record does not show the Veteran developed a chronic lumbar disorder, to include degenerative disc disease of the lumbar spine, during service or within the first post-service year.

Based upon a review of the evidence, the Board finds that service connection for a low back disability and service connection for neck disability are not warranted.  An August 2012 private etiology opinion found a positive nexus between the Veteran's current diagnoses and his in-service injury.  Conversely, the August 2013 VA examination did not find a nexus between the Veteran's current diagnoses and his in-service injury.  The Board previously found both these opinions to be inadequate as neither opinion provided sufficient justifications for their respective conclusions since neither opinion discussed the nature of the Veteran's current back disability nor how the disability was consistent or inconsistent with the Veteran's claimed in-service event.  Indeed, the August 2012 opinion does not account for the very significant fact that there is no medical evidence of any back and neck problems in service, and there are no relevant lay reports noted on the separation medical history report. 

The April 2017 VA examination found a negative nexus between the Veteran's current diagnoses and in-service injury/ event.  The examiner stated the Veteran's military records are silent as to any back or neck pain or injuries, the back and neck disabilities are not consistent with the general wear and tear of duties as a parachutist, and the back and neck disabilities are not consistent with a whiplash injury the Veteran described as having in-service.

The Veteran's lay statements in support of his claim have been considered, including the March 1997 statement from the Veteran's father identifying that the Veteran has had continuous pain in his knees and back since his service in the Army.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain, and the Veteran's father is competent to report on his personal observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that while the Veteran and his father contend that the Veteran has low back and neck disorders as a result of his time in service, as laypersons without any medical training and expertise, they are not qualified to render a medical opinion regarding the etiology of the degenerative changes affecting his cervical and lumbar spine.  In this regard, the Board finds that the determination of whether any current low back disability and neck disability is a continuing chronic disease process of a low back and neck injury noted in service as opposed to a low back and neck disability triggered by separate and distinct post-service events is medically complex, and therefore requires medical expertise to resolve.  Moreover, any relationship between the current low back disability and neck disability and symptoms of back and neck pain experienced over the years must be established by medical evidence because back and neck pain may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the probative medical opinion evidence has indicated that there is no relationship between the Veteran's current low back disability and neck disability and a fall he experienced in service or service duties.  The medical opinion is more probative than the lay opinions, and is dispositive of the nexus question presented in this case.

Hence, service connection for a low back disability and service connection for a neck disability are not warranted because the Veteran has not satisfied the requirements of service connection, i.e., a nexus between his current disabilities and an in-service injury or event.

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claims for service connection for a low back disability and a neck disability.  Accordingly, service connection for these disabilities is not warranted.

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a neck disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


